Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Objections
Claims 6 and 14 are objected to because of the following informalities:  the limitation “wherein the base and the retaining wall of the reinforcing device are made of plastic of metal” renders the scope of the claim unclear and not supported by the specification.  For examining purposes, it should be corrected to “wherein the base and the retaining wall of the reinforcing device are made of plastic or metal”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US 2014/0063432).
Regarding claim 1, Yamazaki et al. (figures 3A and 5A) discloses a display panel structure, comprising: 
an array substrate (101), a color filter substrate (104; see at least paragraph 0039), and a liquid crystal layer (105) disposed between the array substrate and the color filter substrate, 
wherein the array substrate comprises: 
a bonding area (106-108); and 
a reinforcing device (106-108) disposed between the bonding area and an edge of the array substrate, and 
an adhesive layer (106-107) is disposed on a surface of the reinforcing device corresponding to the array substrate.
Regarding claim 2, Yamazaki et al. (figures 3A and 5A) discloses wherein the reinforcing device comprises a base, a retaining wall disposed on the base, and an accommodation groove formed by the retaining wall, wherein a reinforcing glue is disposed in the accommodation groove (106-108).
Regarding claim 3, Yamazaki et al. (figures 3A and 5A) discloses wherein the retaining wall is disposed along a periphery of the base and has a height higher than a surface of the base, wherein thickness of the reinforcing glue is equal to or less than the height of the retaining wall.
Regarding claim 6, Yamazaki et al. (figures 3A and 5A) discloses wherein the base and the retaining wall of the reinforcing device are made of plastic or metal (see at least paragraphs 0044, 0047, and 0052).
Regarding claim 7, Yamazaki et al. (figures 3A and 5A) discloses wherein one end of the reinforce device is connected to the bonding area, and the other end extends to the edge of the array substrate, wherein the reinforcing device is disposed between each of two opposite ends of the bonding area and the edge of the array substrate.
Regarding claim 8, Yamazaki et al. (figures 3A and 5A) discloses wherein a driver module is disposed on the bonding area and comprises a flexible circuit board and a chip disposed on the flexible circuit board (110).
Regarding claim 10, Yamazaki et al. (figures 3A and 5A) discloses a display device, comprising the display panel structure of claim 1.
Regarding claim 11, Yamazaki et al. (figures 3A and 5A) discloses a display panel structure, comprising: 
an array substrate (101), a color filter substrate (104; see at least paragraph 0039), and a liquid crystal layer (105) disposed between the array substrate and the color filter substrate, 
wherein the array substrate comprises: 
a bonding area (106-108); and 
a reinforcing device (106-108) disposed between the bonding area and an edge of the array substrate, and an adhesive layer (106-107) is disposed on a surface of the reinforcing device corresponding to the array substrate;
wherein one end of the reinforce device is connected to the bonding area, and the other end extends to the edge of the array substrate, and the reinforcing device is disposed between each of two opposite ends of the bonding area and the edge of the array substrate; and wherein the reinforcing device comprises a base, a retaining wall disposed on the base, and an accommodation groove formed by the retaining wall, wherein a reinforcing glue is disposed in the accommodation groove.
Regarding claim 12, Yamazaki et al. (figures 3A and 5A) discloses wherein the retaining wall is disposed along a periphery of the base and has a height higher than a surface of the base, wherein thickness of the reinforcing glue is equal to or less than the height of the retaining wall.
Regarding claim 13, Yamazaki et al. (figures 3A and 5A) discloses wherein the reinforcing glue has an area less than that of the base, and a periphery of the reinforcing glue adjoins a side face of the retaining wall adjacent to the accommodation groove.
Regarding claim 14, Yamazaki et al. (figures 3A and 5A) discloses wherein the base and the retaining wall of the reinforcing device are made of plastic or metal (see at least paragraphs 0044, 0047, and 0052).
Regarding claim 15, Yamazaki et al. (figures 3A and 5A) discloses wherein a driver module is disposed on the bonding area and comprises a flexible circuit board and a chip disposed on the flexible circuit board (110).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2014/0063432) in view of Yamazaki et al. (US 2016/0274394; hereinafter Yamazaki’394).
Regarding claim 5, Yamazaki et al. discloses the limitations as shown in the rejection of claim 2 above.  However, Yamazaki et al. is silent regarding wherein the reinforcing glue is silicone glue.  Yamazaki’394 (figure 40) teaches wherein the reinforcing glue is silicone glue (see at least paragraph 0502).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealant as taught by Yamazaki’394 in order to reduce the manufacturing costs and achieve an LCD device that displays an image with high contrast and high luminance 
Regarding claim 9, Yamazaki’394 (figure 40) teaches wherein the array substrate comprises a plurality of thin-film transistors, and an upper polarizer is disposed on the color filter substrate (see at least paragraph 0504).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871